Exhibit 99.2 FOX RIVER VALLEY BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2015 12/31/2015 (dollars in thousands except per share data) ASSETS Cash and Cash Equivalents $ Securities available for sale, at fair value FHLB Stock, at cost Loans, net of allowance for loan losses of $3,570 Premises and equipment, net Other real estate owned, net Deferred tax asset, net Accrued interest receivable and other assets Total assets $ LIABILITIES Deposits: Noninterest-bearing $ Interest-bearing Total deposits Other borrowings Capitalized lease Subordinated debentures Trust preferred securities, net Accrued interest payable and other liabilities Total liabilities SHAREHOLDERS' EQUITY Common stock - $1 par value; 5,000,000 authorized; 1,633,862 shares issued and outstanding Surplus Retained earnings Accumulated other comprehensive loss ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to the consolidated financial statements FOX RIVER VALLEY BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2015 12/31/2015 (dollars in thousands except per share data) INTEREST AND DIVIDEND INCOME Loans, including fees $ Taxable securities Tax-exempt securities 36 Federal funds sold and other 75 Total interest and dividend income INTEREST EXPENSE Deposits Federal funds purchased and other borrowed funds 60 Subordinated debentures Capitalized lease 23 Trust preferred securities, net Total interest expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Services charges Gain on sale of securities, net Other 7 Total non-interest income NON-INTEREST EXPENSE Employee compensation and benefits Occupancy Other Total non-interest expense Income before income taxes Income tax expense NET INCOME $ NET INCOME PER SHARE: Basic $ See accompanying notes to the consolidated financial statements FOX RIVER VALLEY BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Year Ended December 31, 2015 12/31/2015 (dollars in thousands except per share data) Net income $ Other comprehensive income (loss): Unrealized loss on securities ) Reclassification adjustment for net gain recognized in earnings ) ) Income tax effect Other comprehensive loss, net of tax ) Total comprehensive income $ See accompanying notes to the consolidated financial statements FOX RIVER VALLEY BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY For the Year Ended December 31, 2015 Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Loss Total (dollars in thousands) Balance at December 31, 2014 $ ) $ Net income — — — Other comprehensive loss — — — ) ) Balance at December 31, 2015 $ ) $ See accompanying notes to the consolidated financial statements FOX RIVER VALLEY BANCORP, INC. AND SUBSIDIARY CONSOLIDATED CASH FLOWS For the Year Ended December 31, 2015 12/31/2015 (dollars in thousands) Cash flows from operating activities Net income $ Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization of premises and equipment Provision for loan losses Net amortization of securities Realized gain on securities available for sale ) Provision for deferred income taxes Deferred compensation expense, net Other real estate owned impairment and loss on sale 79 Change in operating assets and liabilities: Accrued interest receivable 38 Other assets ) Accrued and other liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities Proceeds from sales of other real estate owned Proceeds from sales, maturities and calls of securities available for sale Purchases of securities available for sale ) Net decrease in loans Capital expenditures on office properties and equipment ) Net cash provided by investing activities Cash flows from financing activities Net increase in demand and savings deposits Net (decrease) in certificates of deposits ) Payments on borrowed funds ) Payments on capitalized lease ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Interest expense $ Income taxes ) Noncash investing and financing activities: Loans charged off $ Additional capital lease See accompanying notes to the consolidated financial statements FOX RIVER VALLEY BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting and reporting policies of Fox River Valley Bancorp, Inc. (the “Company”) and its subsidiaries attempt to conform to accounting principles generally accepted in the United States of America (“GAAP”) and to general practice within the banking industry. The following is a description of the more significant of those policies. Nature of Business and Significant Concentrations of Credit Risk The Company is the sole shareholder of The Business Bank (“the Bank”). The Company commenced operations in June, 1998; the Bank commenced operations in 1999. The Bank provides a full range of banking services which include real estate lending, business services and commercial lending to corporate clients located within the state of Wisconsin. The Bank’s primary source of revenue is providing loans to clients, who are predominantly engaged in commercial activities. Its primary deposit products are checking, savings and term certificate accounts. The Bank is subject to competition from other financial institutions and is regulated by federal and state banking agencies and undergoes periodic examinations by those agencies. The Company has no other significant activities other than ownership of the Bank.Note 3 discusses the types of securities that the Bank invests in. Note 4 discusses the types of lending that the Bank engages in. Commercial real estate loans represented 62% of the total loan portfolio as of December 31, 2015. Commercial loans represented 14% of the total loan portfolio as of December 31, 2015. Principals of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company also has one wholly owned subsidiary, Fox River Valley Trust I that is a Delaware statutory trust, which has not been consolidated in accordance with accounting guidance related to variable interest entities. Use of Estimates in Preparing Financial Statements The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of valuation of securities available for sale, the allowance for loan losses, other real estate owned and deferred tax assets. Cash and Cash Equivalents In the normal course of business, the Company maintains balances with correspondent banks. Accounts at each institution are insured by the Federal Deposit Insurance Corporation (“the FDIC”) up to specified limits. Management believes these financial institutions have strong credit ratings and the credit risk related to these deposits is minimal. For purposes of reporting cash flows in the consolidated financial statements, cash and cash equivalents include cash on hand, interest-bearing and non-interest-bearing accounts in other financial institutions, and federal funds sold, all of which have original maturities of three months or less. Securities Available for Sale Available for sale securities are carried at fair value with unrealized gains and losses excluded from earnings and reported separately in other comprehensive income (loss). The Company currently has no securities designated as trading or held-to-maturity. Purchase premiums and discounts are recognized in interest income using the interest method over the terms of the securities. Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. They are included in non-interest income or expense and are reported as a reclassification adjustment in other comprehensive income (loss). The Company monitors the investment portfolio for impairment on an individual security basis and has a process in place to identify securities that could have a potential impairment that is other than temporary. This process involves analyzing the length of time and the extent to which the fair value has been less than the amortized cost basis, the market liquidity for the security, the financial condition of the issuer and the Company’s intent and ability to hold the investment for a period of time sufficient to recover the temporary impairment. A decline in value due to a credit event that is considered other than temporary is recorded as a loss in non-interest income. Federal Home Loan Bank Stock The Bank, as a member of the Federal Home Loan Bank of Chicago (“the FHLB”), is required to maintain an investment in capital stock of the FHLB based on the level of borrowings and other factors and may invest additional amounts. Based on the redemption provisions of the FHLB, the stock has no quoted market value and is carried at cost. It is periodically evaluated by management for impairment. Because it is viewed as a long term investment, impairment is based on ultimate recovery of par value. Dividends are reported as income. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at their outstanding unpaid principal balances adjusted for unearned income and the allowance for loan losses. Interest income is accrued on the unpaid principal balance. Loan origination fees, non-refundable fees net of direct loan origination costs on loans are deferred and are accounted for as an adjustment to yield of the related loan category. The accrual of interest on all loans is discontinued at the time principal and interest is 90 days delinquent. Past due status is based upon on contractual terms of the loan. In all cases, loans are placed on non-accrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on non-accrual or charged off are reversed against interest income. The interest on non-accrual loans is accounted for on the cash-basis until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The allowance for loan losses (hereinafter referred to as “allowance”) is an estimate of loan losses inherent in the Company’s loan portfolio.The allowance is established through a provision for loan losses which is charged to expense.Additions to the allowance are expected to maintain the adequacy of the total allowance after loan losses and loan growth.Loan losses are charged off against the allowance when the Company determines the loan balance to be uncollectible.Cash received on previously charged off amounts is recorded as a recovery to the allowance. The allowance consists of two primary components, general reserves and specific reserves related to impaired loans.The general component covers non-impaired loans and is based on historical losses adjusted for current factors.The historical loss experience is determined by portfolio segment and is based on a weighted average of the actual loss history experienced by the Company over the most recent four years.This actual loss experience is adjusted for economic factors based on the risks present for each portfolio segment.These economic factors include consideration of the following:levels of and trends in delinquencies and impaired loans; levels of and trends in charge-offs and recoveries; trends in volume and terms of loans; effects of any changes in management and other relevant staff; national and local economic trends and conditions; industry conditions; and effects of changes in credit concentrations.These factors are inherently subjective and are driven by the repayment risk associated with each portfolio segment. The loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impairment is generally measured on a loan by loan basis by either the present value of the expected future cash flows discounted at the loans’ effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Under certain circumstances, the Company will provide borrowers relief through loan restructuring.A restructuring of debt constitutes a trouble debt restructuring (“TDR”) if the Company for economic or legal reasons related to the borrower’s financial difficulties grants a concession to the borrower that it would not otherwise consider.Restructured loans typically present an elevated level of credit risk as the borrowers are not able to perform according to the original contractual terms.Loans that are reported as TDRs are considered impaired and measured for impairment as described above.TDR concessions can include reduction of interest rates, extension of maturity dates, forgiveness of principal or interest due, or acceptance of other assets in full or partial satisfaction of the debt.Restructured loans can involve loans remaining on nonaccrual, moving to nonaccrual, or continuing on accrual status, depending on the individual facts and circumstances of the borrower.Nonaccrual restructured loans are included and treated with other nonaccrual loans. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment.Accordingly, the Company does not separately identify individual consumer and residential loans for impairment disclosures, unless such loans are the subject of a restructuring agreement due to financial difficulties of the borrower. The Company maintains a separate general valuation allowance for each portfolio segment.These portfolio segments include land development, real estate construction, commercial real estate, commercial/industrial, and residential/multi-family real estate. Land Development and Real Estate Construction Land development and real estate construction loans possess one of the highest levels of inherent risk within the loan portfolio. In addition to the conditions that may adversely impact commercial real estate loans and commercial/industrial loans, the risk associated with the underlying value of land and possible fluctuations in land values add another layer of risk to this form of lending. Commercial Real Estate Commercial real estate loans generally possess a higher inherent risk of loss than other real estate portfolio segments, except land and construction loans.Adverse economic development or an overbuilt market impact commercial real estate projects and may result in troubled loans.Trends in vacancy rates of commercial properties impact the credit quality of these loans.High vacancy rates reduce operating revenues and the ability for the properties to produce sufficient cash flow to service debt obligations. Commercial/Industrial Commercial loans generally possess a lower inherent risk of loss than real estate portfolio segments because these loans are generally underwritten to existing cash flows of operating businesses.Debt coverage is provided by business cash flows and economic trends influenced by unemployment rates and other key economic indicators are closely correlated to the credit quality of these loans. Residential/Multi-Family Real Estate The degree of risk in residential and multi-family mortgages depends primarily on the loan amount in relation to collateral value, the interest rate, and the borrower’s ability to repay in an orderly fashion.These loans generally possess a lower inherent risk of loss than other real estate portfolio segments.Economic trends determined by unemployment rates and other key economic indicators are closely correlated to the credit quality of these loans.Weak economic trends indicate that the borrower’s capacity to repay their obligations may be deteriorating. Although management believes the allowance to be adequate, ultimate losses may vary from its estimates.At least quarterly, the board of directors reviews the adequacy of the allowance, including consideration of the relevant risks in the portfolio, current economic conditions and other factors.If the board of directors and management determine that changes are warranted based on those reviews, the allowance is adjusted.In addition, the Company’s primary regulator reviews the adequacy of the allowance.The regulatory agencies may require additions to the allowance based on their judgment about information available at the time of their examination. Bank Premises and Equipment Land is carried at cost.Bank premises and equipment are carried at cost, less accumulated depreciation.Depreciation is computed on the straight line method over the estimated useful lives of the assets.When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any recognized gain or loss is reflected in income for the period.The cost of maintenance and repairs is charged to expense as incurred; significant renewals and improvements are capitalized and a deduction is made from the property accounts for retirements of capitalized renewals or improvements.Gains and losses are on disposition are included in current operations. Off –Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, including commitments under credit arrangements and standby letters of credit.Such financial instruments are recorded when they are funded. Other Real Estate Owned Assets acquired through, or in lieu of, loan foreclosures are held for sale and are initially recorded at fair value at the date of acquisition, less estimated costs to sell, establishing a new cost basis.Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or value less estimated costs to sell.Revenue and expenses from operations and changes in the valuation allowances are included in other non-interest expense. Income Taxes The Company accounts for income taxes in accordance with income tax accounting guidance, which sets out a consistent framework to determine the appropriate level of tax reserves to maintain for uncertain tax positions. The income tax accounting guidance results in two components of income tax expense: current and deferred. Current income tax expense reflects taxes to be paid or refunded for the current period by applying the provisions of the enacted law to the taxable income or excess of deductions over revenues. The Company determines deferred taxes using the liability (or balance sheet) method. Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of assets and liabilities, and enacted changes in tax rates and laws are recognized in the period in which they occur. Deferred income tax expense results from changes in deferred tax assets and liabilities between periods. Deferred tax assets are recognized if it is more likely than not, based upon the technical merits, that the tax position will be realized or sustained upon examination. The term more likely than not means a likelihood of more than 50%; the terms examined and upon examination also include resolution of the related appeals or litigation processes if any. A tax position that meets the more-than-likely-than –not recognition threshold is initially and subsequently measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon settlement with a taxing authority that has full knowledge of all relevant information. The determination of whether or not a tax position has met the more-likely-than-not recognition threshold considers the facts, circumstances and information available at the reporting date and is subject to management’s judgement. Deferred tax assets are reduced by a valuation allowance if, based on the weight of evidence available, it is more likely than not that some portion of all of the deferred tax will not be realized. The Company files income tax returns in the U.S. federal jurisdiction and in the state of Wisconsin.The Company is no longer subject to U.S. federal income tax examinations by tax authorities for years before 2012.The Company is no longer subject to state tax examinations by tax authorities for years before 2011. The Company recognizes interest and penalties on income taxes as a component of other non-interest expense. Comprehensive Income Recognized revenue, expenses, gains and losses are included in net income. Certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, are reported as a separate component of the equity section of the consolidated balance sheet, such items, along with net income, are components of comprehensive income. Reclassification adjustments out of other comprehensive income (loss) for gains (losses) realized on sales of securities available for sale comprise the entire balance of ‘Gain on sale of securities, net’ on the statement of operations. Earnings per Share Basic earnings per share represent income available to common shareholders divided by the weighted-average number of common shares outstanding during the period.The weighted-average shares for 2015 were 1,633,862. Transfers of Financial Assets The transfer of a participating interest in an entire financial asset must meet the definition of a participating interest. A participating interest in a financial asset has all of the following characteristics: (1) from the date of transfer, it must represent a proportionate (pro rata) ownership interest in the financial asset, (2) from the date of transfer,all cash flows received, except any cash flows allocated as any compensation for servicing or other services performed, must be divided proportionately among participating interest holders in the amount equal to their share ownership, (3) the rights of each participating interest holder must have the same priority, (4) no party has the right to pledge or exchange the entire financial asset unless all participating interest holders agree to do so. Advertising/Marketing Costs Advertising/marketing costs are expenses as incurred. Fair Value of Financial Instruments Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in Note 17.Fair value estimates involve uncertainties and matters of significant judgment.Changes in assumptions or in market conditions could significantly affect the estimates. Segments The Company’s operations consist of one segment called community banking. New Accounting Pronouncements In January 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) no. 2014-04, Receivables – Troubled Debt Restructuring by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans Foreclosure. The update clarifies when an in substance foreclosure occurs, that is, when a creditor is considered to have received physical possession of residential real property collateralizing a consumer mortgage loan. This is the point when the consumer mortgage loan should be derecognized and the real property recognized. This update will be effective for annual periods beginning after December 31, 2015 and early adoption is permitted. The adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. In April 2015, the FASB issued ASU No. 2015-03, Simplifying the Presentation of Debt Issuance Costs. This standard requires that debt issuance costs related to the recognized debt liability be presented in the consolidated balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the standard. The Company adopted this new accounting standard for the year ended December 31, 2015. The adoption of this accounting standard did not have a significant effect on the Company’s consolidated financial statements. In January 2016, the FASB issued ASU No. 2016-01, Recognition and Measurement of Financial Assets and Financial Liabilities – This standard makes a number of changes to the recognition and measurement standards of financial instruments, including the following changes: 1) equity securities with a readily determinable fair value will have to be measured at the fair value with changes in fair value recognized in net income; 2) entities that are public business entities will no longer be required to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized costs; and 3) entities that are public business entities will be required to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. This new standard is effective for the consolidated financial statements issued for annual reporting periods, and interim periods within those annual periods, beginning after December 31, 2017. The Company does not believe the adoption of the standard will have a significant impact on its consolidated financial statements except that it will no longer disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost as permitted by the standard. NOTE 2 – RESTRICTIONS ON CASH AND CASH EQUIVALENTS
